Case 1:18-cv-01949-LPS Document 72 Filed 05/18/20 Page 1 of 79 PageID #: 2168




                           IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF DELAWARE

 ALIGN TECHNOLOGY, INC.,                                )
                                                        )
           Plaintiff,                                   )
                                                        )
           v.                                           )          C.A. No. 18-1949-LPS
                                                        )
 3SHAPE A/S, 3SHAPE TRIOS A/S,                          )
 3SHAPE INC., and 3SHAPE                                )
 MANUFACTURING US, LLC                                  )          JURY TRIAL DEMANDED
                                                        )
           Defendants.

            SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Align Technology, Inc. (“Align”) demands a trial by jury on all issues so triable

and, for its complaint against Defendants 3Shape A/S, 3Shape TRIOS A/S, 3Shape Inc., and

3Shape Manufacturing US, LLC (collectively, “3Shape” or “Defendants”), hereby alleges as

follows:

                                           THE PARTIES

       1.         Align is a Delaware corporation incorporated in April 1997, with its principal

place of business in San Jose, California.

       2.         On information and belief, 3Shape A/S (“3Shape A/S”) is a Danish corporation

with a principal place of business at Holmens Kanal 7, 1060 Copenhagen K, Denmark.

       3.         On information and belief, 3Shape TRIOS A/S (“3Shape TRIOS A/S”) is a

Danish corporation with a principal place of business at Holmens Kanal 7, 1060 Copenhagen K,

Denmark.
Case 1:18-cv-01949-LPS Document 72 Filed 05/18/20 Page 2 of 79 PageID #: 2169




         4.     On information and belief, 3Shape Inc. (“3Shape US”) is a Delaware corporation

with a principal place of business at 10 Independence Boulevard, Suite 150, Warren, New Jersey

07059.

         5.     On information and belief, 3Shape Manufacturing US, LLC is a Delaware

corporation with a principal place of business at 10 Independence Boulevard, Suite 150, Warren,

New Jersey 07059.

         6.     On information and belief, 3Shape A/S, 3Shape TRIOS A/S, and 3Shape US, are

related sister companies, and 3Shape Manufacturing US, LLC is also a related company, all of

which are commonly held by the same holding company, 3Shape Holding A/S.

         7.     3Shape is intentionally disregarding Align’s patent rights. Align and 3Shape

compete in the digital dentistry industry. That is, both companies sell devices that obtain digital

models of a patient’s teeth and software for improving, understanding, and manipulating those

models to improve a patient’s dental and orthodontic treatment plan. Align is a leader in the

digital dentistry industry; 3Shape is a follower. Align has developed and acquired patents on key

digital dentistry technology; 3Shape saw Align’s patented technology and copied it. Align has

suffered and continues to suffer significant injury because of 3Shape’s willful patent

infringement. Align brings this complaint to hold 3Shape responsible for its infringement and to

protect its intellectual property rights.

                                  JURISDICTION AND VENUE

         8.     This lawsuit is an action for patent infringement arising under the patent laws of

the United States, Title 35 of the United States Code.

         9.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§§ 1331 and 1338(a).




                                                    -2-
Case 1:18-cv-01949-LPS Document 72 Filed 05/18/20 Page 3 of 79 PageID #: 2170




        10.     This Court has personal jurisdiction over Defendants in that they have, directly or

through agents and/or intermediaries, committed acts within Delaware giving rise to this action

and/or have established minimum contacts with Delaware such that the exercise of jurisdiction

would not offend traditional notions of fair play and justice.

        11.     On information and belief, Defendants regularly conduct business in Delaware,

and purposefully availed themselves of the privileges of conducting business in Delaware. In

particular, on information and belief, Defendants, directly and/or through their agents and/or

intermediaries, make, use, import, offer for sale, sell, and/or advertise their products and

affiliated services in Delaware. Defendants have placed, and continue to place, infringing

products into the stream of commerce, via an established distribution channel, with the

knowledge and/or understanding that such products are sold in the United States including in

Delaware and specifically including this District.

        12.     On information and belief, Defendants have derived substantial revenue from

their infringing activity occurring with the State of Delaware and within this District and/or

should reasonably expect their actions to have consequences in Delaware. In addition,

Defendants have, and continue to, knowingly induce infringement within this District by

advertising, marketing, offering for sale and/or selling devices containing infringing functionality

within this District to at least resellers, distributors, customers, dentists, orthodontists, dental and

orthodontic labs, and/or other end users, and by providing instructions, user manuals, in person

and online training, advertising and/or marketing materials which facilitate, direct or encourage

the use of infringing functionality with knowledge thereof.

        13.     Defendants have committed patent infringement in Delaware that has led to

foreseeable harm and injury to Align, a Delaware corporation.




                                                      -3-
Case 1:18-cv-01949-LPS Document 72 Filed 05/18/20 Page 4 of 79 PageID #: 2171




        14.    Additionally, 3Shape A/S and 3Shape TRIOS A/S are subject to jurisdiction in

the United Sates, and specifically in Delaware, pursuant to FED. R. CIV. P. 4(k)(2). 3Shape A/S

and 3Shape TRIOS A/S have contacts with the United States that include, inter alia, advertising,

offering to sell, and/or selling their products and software throughout the United States,

including Delaware and this District.

        15.    This Court also has personal jurisdiction over 3Shape US and 3Shape

Manufacturing US, LLC because 3Shape US and 3Shape Manufacturing US, LLC are Delaware

corporations and thus reside within, and have consented to personal jurisdiction within, this

District.

        16.    The Court further has personal jurisdiction over 3Shape US and 3Shape

Manufacturing US, LLC because 3Shape US and 3Shape Manufacturing US, LLC have

committed, or aided, abetted, contributed, and/or participated in the commission of tortious acts

of patent infringement that have led to foreseeable harm and injury to Align, which is a

corporation organized and existing under the laws of the State of Delaware. Likewise, 3Shape

A/S and 3Shape TRIOS A/S alone and/or in concert with 3Shape US, 3Shape Manufacturing US,

LLC, or others, have committed, or aided, abetted, contributed, and/or participated in the

commission of tortious acts of patent infringement that have led to foreseeable harm and injury

to Align.

        17.    Venue is proper pursuant to 28 U.S.C. §§ 1391 and 1400(b).

                                   THE PATENTS-IN-SUIT

        18.    On December 19, 2017, the U.S. Patent and Trademark Office duly and lawfully

issued U.S. Patent No. 9,844,420 (“the ’420 patent”), entitled “System and Method for

Positioning Three-Dimensional Brackets on Teeth” naming Ka Man Cheang as the inventor.




                                                    -4-
Case 1:18-cv-01949-LPS Document 72 Filed 05/18/20 Page 5 of 79 PageID #: 2172




Align is the owner by assignment of all right, title and interest in the ’420 patent and has

exclusive right to bring suit to enforce the patent. Evidence of such assignment has been

recorded with the U.S. Patent and Trademark Office at Reel/Frame 018418/0912. A true and

correct copy of the ’420 patent is attached hereto as Exhibit 1 to this complaint.

       19.     On June 13, 2017, the U.S. Patent and Trademark Office duly and lawfully issued

U.S. Patent No. 9,675,430 (“the ’430 patent”), entitled “Confocal Imaging Apparatus with

Curved Focal Surface” naming Tal Verker, Adi Levin, Ofer Saphier, and Maayan Moshe as the

inventors. Align is the owner by assignment of all right, title and interest in the ’430 patent and

has exclusive right to bring suit to enforce the patent. Evidence of such assignment has been

recorded with the U.S. Patent and Trademark Office at Reel/Frame 036430/0819. The claims of

the ’430 patent are valid and enforceable. A true and correct copy of the ’430 patent is attached

hereto as Exhibit 2 to this complaint.

       20.     On May 22, 2018, the U.S. Patent and Trademark Office duly and lawfully issued

U.S. Patent No. 9,975,294 (“the ’294 patent”), entitled “Method for Preparing a Physical Plaster

Model” naming Eldad Taub and Avi Kopelman as the inventors. Align is the owner by

assignment of all right, title and interest in the ’294 patent and has exclusive right to bring suit to

enforce the patent. Evidence of such assignment has been recorded with the U.S. Patent and

Trademark Office at Reel/Frame 034483/0930. A true and correct copy of the ’294 patent is

attached hereto as Exhibit 3 to this complaint.

       21.     On December 17, 2019, the U.S. Patent and Trademark Office duly and lawfully

issued U.S. Patent No. 10,507,088 (“the ’088 patent”), entitled “Imaging Apparatus with

Simplified Optical Design” naming Tal Verker, Adi Levin, Ofer Saphier, and Maayan Moshe as

the inventors. Align is the owner by assignment of all right, title and interest in the ’088 patent




                                                      -5-
Case 1:18-cv-01949-LPS Document 72 Filed 05/18/20 Page 6 of 79 PageID #: 2173




and has exclusive right to bring suit to enforce the patent. Evidence of such assignment has been

recorded with the U.S. Patent and Trademark Office at Reel/Frame 048640/0092. The claims of

the ’088 patent are valid and enforceable. A true and correct copy of the ’088 patent is attached

hereto as Exhibit 4 to this complaint.

       22.     On December 17, 2019, the U.S. Patent and Trademark Office duly and lawfully

issued U.S. Patent No. 10,507,089 (“the ’089 patent”), entitled “Imaging Apparatus with

Simplified Optical Design” naming Tal Verker, Adi Levin, Ofer Saphier, and Maayan Moshe as

the inventors. Align is the owner by assignment of all right, title and interest in the ’089 patent

and has exclusive right to bring suit to enforce the patent. Evidence of such assignment has been

recorded with the U.S. Patent and Trademark Office at Reel/Frame 049024/0020. The claims of

the ’089 patent are valid and enforceable. A true and correct copy of the ’089 patent is attached

hereto as Exhibit 5 to this complaint.

                                         BACKGROUND

       23.     Align was founded in 1997 and is a global medical device company with industry

leading innovative products such as the iTero intraoral scanner and the Invisalign clear aligner

system that help dental and orthodontic professionals deliver effective, cutting-edge dental and

orthodontic options to their patients.

       24.     Align’s iTero intraoral scanners scan and provide, in conjunction with Align’s

Invisalign orthodontic system, color 3D imaging of an intraoral surface, such as the teeth and

gums, without drying and powdering the intraoral surface, resulting in a digital impression.

Align’s iTero intraoral scanners and the software within the iTero and Invisalign systems that

works in conjunction with the scanner thus eliminate the need for traditional teeth impressions

typically taken with an elastomeric or other material.




                                                     -6-
Case 1:18-cv-01949-LPS Document 72 Filed 05/18/20 Page 7 of 79 PageID #: 2174




       25.     The digital impression captured by Align’s iTero intraoral scanners, when teamed

with Align’s Invisalign system, can be used in a variety of dental and orthodontic applications

such as, for example, tracking a patient’s progress during the Invisalign treatment, tracking

changes in a patient’s dentition over time, mapping the occlusion of a patient’s teeth, and

correcting inaccurate scan data.

       26.     Align’s iTero intraoral scanner and Invisalign system constitute a proprietary

system and method for treating, among other things, malocclusion, misalignment, and/or chipped

or missing teeth using a high-precision, high-speed intraoral scanner and related software to

create a variety of orthodontic and dental devices including, but not limited to, crowns, bridges,

bracket templates, aligners and implants. Each dental device is custom-manufactured for each

patient using computer-aided design techniques and sophisticated computer graphic interfaces to

communicate with the patient’s dental or orthodontic professional in the planning,

implementation, and revision of the customized treatment program.

       27.     Align’s iTero intraoral scanner and Invisalign system, developed by Align over

many years and at great expense and effort, represent a breakthrough in the manufacturing

principle of “mass customization” and a vast improvement over conventional methods for

treating, among other things, chipped or missing teeth, misalignment of teeth and malocclusion.

Additionally, the iTero intraoral scanner and Invisalign system provide a “chair-side” platform

for live viewing of the digital impression as it is being built on the display screen during

scanning, for accessing valuable digital diagnosis and treatment tools, and for enhancing

accuracy of records, treatment efficiency, and the overall patient experience. The innovations

embodied in Align’s iTero intraoral scanner and Invisalign system are protected by numerous

United States and foreign patents.




                                                     -7-
Case 1:18-cv-01949-LPS Document 72 Filed 05/18/20 Page 8 of 79 PageID #: 2175




        28.     3Shape was founded in the early 2000s as a hearing aid company. It was not until

2011 that 3Shape entered into the digital dentistry market and into competition with Align.

        29.     On information and belief, 3Shape designs, develops, markets, manufactures,

uses, sells, offers for sale, and/or imports its digital dentistry solutions within the United States.

For example, 3Shape designs, develops, markets, manufactures, uses, sells, offers for sale, and/or

imports 3Shape TRIOS, TRIOS 3 and TRIOS 4 intraoral scanning systems (collectively, the

“TRIOS intraoral scanning systems”), as well as related TRIOS software, TRIOS Module

software, Ortho System software, and Dental System software (collectively “3Shape Software”)

within the United States. On information and belief, 3Shape designs, develops, manufactures,

and markets the TRIOS 3 and TRIOS 4 scanners (collectively, the “TRIOS scanners”).

Moreover, 3Shape is involved in the sale of and/or importation into the United States of intraoral

scanners, digital models, and digital data for dental and orthodontic applications including, but

not limited to, crowns, bridges, bracket templates, aligners and implants. 3Shape’s intraoral

scanners for dental and orthodontic applications described above embody and/or use the patented

apparatuses, systems, and methods at issue.

        30.     3Shape’s website, www.3shape.com, provides a Webshop for sales of its products

and updating subscriptions to its software. (Exhibit 6). 3Shape’s website also offers training

and videos on how to use the TRIOS intraoral scanning systems, TRIOS scanners, and the

3Shape Software. (Exhibit 7). Additionally, 3Shape has a YouTube channel with training

videos at www.youtube.com/3shapeTrainingVideos showing how to use the TRIOS intraoral

scanning systems, TRIOS scanners, and the 3Shape Software. (Id.) 3Shape’s website provides

information for contacts in the United States for its Sales and 3Shape Academy Training.

(Exhibit 8).




                                                      -8-
Case 1:18-cv-01949-LPS Document 72 Filed 05/18/20 Page 9 of 79 PageID #: 2176




       31.     3Shape’s website further provides a “Knowledge Center” with user manuals on

the products and how to use the products to encourage purchase and use of 3Shape products,

including for the TRIOS intraoral scanning systems (Exhibit 9), the TRIOS Module software

(Exhibit 10), the Ortho System software (Exhibit 11); and the Dental System software (Exhibit

12).

       32.     3Shape attends trade shows in the United States, where it has demonstrated, and

continues to demonstrate, the use of the TRIOS intraoral scanning systems, TRIOS scanners, and

related software to the public and orthodontists. (Exhibit 13 (US International Trade

Commission, Inv. No. 337-TA-1091, Open Sessions, Sept. 19, 2018, at 807:14-21; 899:9-13)).

3Shape demonstrates the products at trade shows because it hopes that someone will buy its

products. (Id. at 899:14-17.)

       33.     On information and belief, 3Shape has used, sold, and offered for sale its digital

dentistry solutions, including the TRIOS intraoral scanning systems and the 3Shape Software, at

conferences in the United States, including at least the 2018 Greater New York Dental Meeting

(Exhibit 14 at 157 (List of Exhibitors)) and the 2018 Chicago Dental Society Midwinter

Meeting.




                                                   -9-
Case 1:18-cv-01949-LPS Document 72 Filed 05/18/20 Page 10 of 79 PageID #: 2177




https://www.3shape.com/-/media/corporate-video/exhibitions-and-events-new/highlights-from-

chicago.mp4. And on information and belief, 3Shape plans to offer its digital dentistry solutions

for sale at the 2019 Chicago Midwinter Meeting. (Exhibit 15 at 144 (Exhibitor Index).)

       34.      3Shape’s TRIOS intraoral scanning systems, as well as the related 3Shape

Software, directly compete with the Align’s iTero scanners and Invisalign system. On

information and belief, 3Shape developed, made and sold its intraoral scanning systems and

software with the intent to directly compete with Align’s intraoral scanners and functionalities

within the iTero and Invisalign systems. Before introducing its products, 3Shape was aware of

the structure, design and operation of Align’s patented intraoral scanners and software, including

but not limited to intraoral scanners and software developed by Cadent Holdings, Inc. (“Cadent”)

which Align acquired on April 29, 2011. Moreover, 3Shape has previously entered into

agreements with Align that provided 3Shape with significant access to Align’s patented

technologies.




                                                   -10-
Case 1:18-cv-01949-LPS Document 72 Filed 05/18/20 Page 11 of 79 PageID #: 2178




       35.     On information and belief, 3Shape developed, made, and sold its infringing

TRIOS scanning systems and infringing 3Shape Software despite having knowledge of the Align

patents at issue based on, at a minimum (i) its knowledge of the Align intraoral scanners and

software being covered by numerous patents, including the patents at issue, through its prior

business dealings with Align, including those with Cadent, whereby 3Shape acquired specific

and detailed knowledge from Align regarding the structure, function, operation and commercial

benefits of the Align products and the patent protection afforded to certain structures, functions

and operations of the patented Align technology; (ii) by virtue of 3Shape’s patent prosecution

activities wherein Align’s patents at issue and/or family members were cited as prior art,

including but not limited the patents-in-suit, their applications or related family members; and/or

(iii) by virtue of 3Shape’s U.S. Food and Drug Section 510(k) premarket notification of intent to

market the accused products which identifies 3Shape’s accused products as substantially

equivalent to Align’s patent practicing products (see, e.g., Exhibit 16).

       36.     Align has asserted several of its patents in other actions in this District and in the

United States International Trade Commission (“ITC”) beginning in 2017, including patent

infringement allegations against the TRIOS intraoral scanning systems, and the 3Shape

Software. On the public record in Investigation No. 337-TA-1091 in the ITC, 3Shape’s Vice

President of Orthodontics Mr. Allan Hyldal testified that at least as of 2017, he requested 3Shape

engage in a “big analysis” of Align’s patents. (Exhibit 13 at 894:14-17.) 3Shape engaged in

this analysis because it believed it could not use Align’s technology. (Id. at 896:18-897:6.)

3Shape was performing a risk assessment of Align’s patent portfolio because 3Shape recognized

it did not have a license to Align’s patents. (Id. at 897:7-13.) During this assessment, internal

concerns at 3Shape were raised about Align’s patents. (Id. at 905:3-11.) Following Align’s




                                                    -11-
Case 1:18-cv-01949-LPS Document 72 Filed 05/18/20 Page 12 of 79 PageID #: 2179




filing of the patent infringement lawsuits in 2017, 3Shape continues to make, use, sell, and/or

offer for sale its products, including the TRIOS scanning systems and the 3Shape Software, in

the United States, to import the products into the United States, and to encourage its resellers and

others to sell and use its products in the United States, even though it understood doing so would

be illegal if it infringed Align’s patents as Align alleged. (Id. at 881:9-882:5.)

                  COUNT ONE – INFRINGEMENT OF THE ’420 PATENT

       37.      Align incorporates by reference its allegations in Paragraphs 1-36 as if fully

restated in this paragraph.

       38.      The ’420 patent describes in detail and claims in various ways inventions in

systems and devices positioning a virtual bracket on a patient’s tooth.

       39.      The ’420 patent describes problems and shortcomings in the then-existing field of

digital dentistry and describes and claims novel and inventive technological improvements and

solutions to such problems and shortcomings. (Exhibit 1 at 1:20-2:7.) The claimed invention

utilizes a specialized plane such as the curve of Spee or the Andrew’s plane passing through

virtual crowns. Using this specialized plane through the virtual crowns improves the accuracy in

accessing the optimal surface for bracket placement on severely crowded teeth or in teeth where

the bonding surface is obstructed by teeth in the opposing arch during jaw closure. This

improved data resulted in better treatment plans for patients through dynamic predictive staging

and planning.

       40.      On information and belief, 3Shape has been and is now directly and/or indirectly

infringing, literally and/or under the doctrine of equivalents, the ’420 patent by making, using,

selling, and/or offering for sale in the United States, and/or importing into the United States,




                                                    -12-
Case 1:18-cv-01949-LPS Document 72 Filed 05/18/20 Page 13 of 79 PageID #: 2180




products covered by one or more of the claims of the ’420 patent, including the Ortho System

software product.

       41.     The ’420 patent is generally directed to a system for positioning a virtual bracket

on a patient’s tooth. Claim 11 of the ’420 patent recites a system for positioning a virtual bracket

on a patient's tooth, the system comprising: a processor; and memory comprising program code

that, when executed by the processor, causes the system to: receive a digital data set representing

a patient's teeth; generate, on a display, a graphical representation of a reference surface passing

through a crown of each of the patient's teeth, the reference surface defined at least in part by one

or more of a curve of Spee or an Andrew's plane corresponding to the digital data set, wherein

the graphical representation is manipulable on the display by a user so as to modify the reference

surface; and determine an initial position for the virtual bracket on the patient's tooth, wherein

the virtual bracket is aligned with the graphical representation of the reference surface generated

on the display.”

       42.     3Shape’s TRIOS intraoral scanning systems and/or the Ortho System software

product infringes at least claim 11 of the ’420 patent. For example, 3Shape’s Ortho System

software product is a system for positioning a virtual bracket on a patient's tooth, the system

comprising: a processor; and memory comprising program code that, when executed by the

processor, causes the system to: receive a digital data set representing a patient's teeth; generate,

on a display, a graphical representation of a reference surface passing through a crown of each of

the patient's teeth, the reference surface defined at least in part by one or more of a curve of Spee

or an Andrew's plane corresponding to the digital data set, wherein the graphical representation

is manipulable on the display by a user so as to modify the reference surface; and determine an

initial position for the virtual bracket on the patient's tooth, wherein the virtual bracket is aligned




                                                     -13-
Case 1:18-cv-01949-LPS Document 72 Filed 05/18/20 Page 14 of 79 PageID #: 2181




with the graphical representation of the reference surface generated on the display, as shown, for

example, in the 3Shape Ortho System User Manual and Training Video below.




(See, e.g., 3Shape Ortho System Manual 1.7.1.1 (Oct. 18, 2018) (available at

https://www.3shape.com/en/knowledge-center/user-manuals#ortho-system) (herein “Ortho

System Manual”) at 10 (showing that 3Shape’s Ortho System includes the Bracket Placement

module).)




(See, e.g., id. at 135 (showing that the Bracket Placement module is a system for positioning a

virtual bracket on a patient’s tooth).)




                                                   -14-
Case 1:18-cv-01949-LPS Document 72 Filed 05/18/20 Page 15 of 79 PageID #: 2182




(See, e.g., id. at 136-38 (showing that Ortho System receives a digital data set representing a

patient's teeth; generate, on a display, a graphical representation of a reference surface passing

through a crown of each of the patient's teeth.) The reference surface passing through the teeth is

a sagittal plane as shown above and is defined at least in part by one or more of a curve of Spee

or an Andrew’s plane corresponding to the digital data set.




                                                    -15-
Case 1:18-cv-01949-LPS Document 72 Filed 05/18/20 Page 16 of 79 PageID #: 2183




(See, e.g., Brackets Placement Workflow in 3Shape Video at 5:54, available at

https://www.youtube.com/watch?v=oh--TDg3ACA.) The graphical representation is

manipulable on the display by a user so as to modify the reference surface.




                                                  -16-
Case 1:18-cv-01949-LPS Document 72 Filed 05/18/20 Page 17 of 79 PageID #: 2184




(See, e.g., Brackets Placement Workflow in 3Shape Video at 6:07 and 7:36, available at

https://www.youtube.com/watch?v=oh--TDg3ACA.) 3Shape’s Ortho System determines an

initial position for the virtual bracket on the patient's tooth, which is shown by the red FA points

and the virtual bracket is aligned with the graphical representation of the reference surface

generated on the display.

       43.     3Shape possesses knowledge of and is aware of the ’420 patent by virtue of, at a

minimum, the filing of the Original Complaint on December 11, 2018 and, on information and

belief, possessed prior knowledge of the ’420 patent by virtue of the prior business dealings

between 3Shape and Align and other facts described above.

       44.     3Shape also has been and is now actively inducing infringement of one or more

claims of the ’420 patent, either literally or under the doctrine of equivalents.

       45.     On information and belief, 3Shape A/S and 3Shape TRIOS A/S alone and/or

acting in concert with, directing and/or authorizing 3Shape US and/or 3Shape Manufacturing

US, LLC to make, use, sell or offer for sale in the United States or import into the United States

the TRIOS intraoral scanning systems and/or the Ortho System software product (Exhibit 6;


                                                    -17-
Case 1:18-cv-01949-LPS Document 72 Filed 05/18/20 Page 18 of 79 PageID #: 2185




Exhibit 13 at 809:1-810:3, 899:2-24), possesses an affirmative intent to actively induce

infringement by others (Exhibits 6-11, Exhibit 13 at 809:1-810:3, 899:2-24). On information

and belief, 3Shape A/S and/or 3Shape TRIOS A/S induces 3Shape US and/or 3Shape

Manufacturing US, LLC to infringe (Exhibits 6-11).

       46.     On information and belief, 3Shape US alone and/or acting in concert with,

directing and/or authorizing 3Shape A/S, 3Shape TRIOS A/S, and/or 3Shape Manufacturing US,

LLC to make, use, sell or offer for sale in the United States or import into the United States the

TRIOS intraoral scanning systems and/or the Ortho System software product (Exhibit 6; Exhibit

13 at 809:1-810:3, 899:2-24), possesses an affirmative intent to actively induce infringement by

others. (Exhibits 6-11; Exhibit 13 at 809:1-810:3, 899:2-24).

       47.     On information and belief, 3Shape Manufacturing US alone and/or acting in

concert with, directing and/or authorizing 3Shape A/S, 3Shape TRIOS A/S, and/or 3Shape US to

make, use, sell or offer for sale in the United States or import into the United States the TRIOS

intraoral scanning systems and/or the Ortho System software product, possesses an affirmative

intent to actively induce infringement by others. On information and belief, 3Shape

Manufacturing US, LLC induces 3Shape A/S and/or 3Shape TRIOS A/S and/or 3Shape US to

infringe.

       48.     3Shape has intended, and continues to intend to induce infringement of the ’420

patent by others and has knowledge, with specific intent, that the inducing acts would cause

infringement or has been willfully blind to the possibility that its inducing acts would cause the

infringing acts. For example, 3Shape is aware that the features claimed in the ’420 patent are

features in the Ortho System software product and are features used by others that purchase the

Ortho System software product and, therefore, that purchasers and end users will infringe




                                                   -18-
Case 1:18-cv-01949-LPS Document 72 Filed 05/18/20 Page 19 of 79 PageID #: 2186




the ’420 patent by using the Ortho System software product in accordance with the promotional

and training material disseminated by 3Shape. 3Shape actively induces infringement of the ’420

patent with knowledge and the specific intent to encourage that infringement by, inter alia,

disseminating the Ortho System software product and providing promotional materials,

marketing materials, training materials, instructions, product manuals, user guides, and technical

information (including but not limited to the User Manual and training video described in this

Count of the Complaint) to others including, but not limited to, resellers, distributors, customers,

dentists, orthodontists, dental and orthodontic labs, and/or other end users of the Ortho System

software product. Those third parties directly infringe the ’420 patent by making, using, selling,

offering for sale, and/or importing the Ortho System software product.

       49.     3Shape also has been and is now contributing to the infringement of one or more

claims of the ’420 patent, either literally or under the doctrine of equivalents.

       50.     3Shape has actively, knowingly, and intentionally contributed and continues to

actively, knowingly, and intentionally contribute to the infringement of the ’420 patent by having

sold or offered to sell and continuing to sell or offer for sale the TRIOS intraoral scanning

systems and/or the Ortho System software product within in the United States (Exhibit 6;

Exhibit 13 at 809:1-810:3, 899:2-24) and/or by importing the TRIOS intraoral scanning systems

and/or the Ortho System software product into the United States, with knowledge that the

infringing technology in the Ortho System software product is especially made and/or especially

adapted for use in infringement of the ’420 patent (Exhibit 13 at 894:14-17; 896:18-897:13).

3Shape has contributed to the infringement by others with knowledge that the infringing

technology in the Ortho System software product is a material part of the patented invention, and

with knowledge that the infringing technology in the Ortho System software product is not a




                                                    -19-
Case 1:18-cv-01949-LPS Document 72 Filed 05/18/20 Page 20 of 79 PageID #: 2187




staple article of commerce suitable for substantial non-infringing use, and with knowledge that

others including, but not limited to, resellers, distributors, customers, dentists, orthodontists,

dental and orthodontic labs, and/or other end users of the Ortho System software product infringe

and will continue to infringe the ’420 patent because, due to their specific designs, the accused

products and components thereof do not have any substantial noninfringing uses. 3Shape has

such knowledge at least because the claimed features of the ’420 patent are used by others

including, but not limited to, resellers, distributors, customers, dentists, orthodontists, dental and

orthodontic labs, and/or other end users of the Ortho System software product (Exhibits 7, 8).

       51.     On information and belief, 3Shape knew or should have known of the ’420 patent

and has acted, and continues to act, in an egregious and wanton manner by infringing the ‘420

patent. On information and belief, 3Shape’s infringement of the ’420 patent has been and

continues to be willful and deliberate. The market for intraoral scanners and related dental and

orthodontic software products contains a limited number of competitors, with Align being a

known pioneer with whom 3Shape has studied familiarity. The companies have worked together

in the past and 3Shape has had ample access to Align’s technology. Moreover, 3Shape spent

ample time studying Align patents. Upon information and belief, 3Shape knowingly developed

and sold its competitive knockoff products in an infringing manner that was known to 3Shape or

was so obvious that 3Shape should have known about this infringement.

       52.     Moreover, at least as of 2017, 3Shape engaged in a “big analysis” of Align’s

patents. 3Shape engaged in this analysis because it believed it could not use Align’s technology

until at least 2020. 3Shape was performing a risk assessment of Align’s patent portfolio because

3Shape recognized risks in introducing potentially infringing Align’s patents. During this

assessment, internal concerns at 3Shape were raised about Align’s patents. 3Shape continues to




                                                     -20-
Case 1:18-cv-01949-LPS Document 72 Filed 05/18/20 Page 21 of 79 PageID #: 2188




make, use, sell, and/or offer for sale the TRIOS intraoral scanning systems, and the TRIOS

Software, Dental System and/or Ortho System software in the United States, to import the

products into the United States, and to encourage its resellers and others to sell and use the

products in the United States, despite being aware of a substantial risk of infringement.

       53.     On information and belief, despite knowing that its actions constituted

infringement of the ’420 patent and/or despite knowing that that there was a high likelihood that

its actions constituted infringement of the patent, 3Shape nevertheless continued its infringing

actions, and continues to make, use and sell its infringing products.

       54.     3Shape’s acts of infringement have injured and damaged Align.

       55.     3Shape’s wrongful conduct has caused Align to suffer irreparable harm resulting

from the loss of its lawful patent rights to exclude others from making, using, selling, offering to

sell and importing the patented inventions. Upon information and belief, 3Shape will continue

these infringing acts unless enjoined by this Court.

                 COUNT TWO – INFRINGEMENT OF THE ’430 PATENT

       56.     Align incorporates by reference its allegations in Paragraphs 1-55 as if fully

restated in this paragraph.

       57.     On information and belief, 3Shape has been and is now directly and/or indirectly

infringing, literally and/or under the doctrine of equivalents, the ’430 patent by making, using,

selling, and/or offering for sale in the United States, and/or importing into the United States,

products covered by one or more of the claims of the ’430 patent, including the TRIOS 3 and 4

scanners.

       58.     The ’430 patent is generally directed to determining and imaging three-

dimensional structures. Claim 1 of the ’430 patent recites a confocal imaging apparatus




                                                    -21-
Case 1:18-cv-01949-LPS Document 72 Filed 05/18/20 Page 22 of 79 PageID #: 2189




comprising: an illumination module to generate an array of light beams; focusing optics

comprising a plurality of lenses disposed along an optical path of the array of light beams, the

focusing optics to perform confocal focusing of the array of light beams onto a non-flat focal

surface and to direct the array of light beams toward a three dimensional object to be imaged; a

translation mechanism to adjust a location of at least one lens of the plurality of lenses to

displace the non-flat focal surface along an imaging axis defined by the optical path; and a

detector to measure intensities of an array of returning light beams that are reflected off of the

three dimensional object and directed back through the focusing optics, wherein the intensities of

the array of returning light beams are to be measured for a plurality of locations of the at least

one lens for determination of positions on the imaging axis of a plurality of points of the three

dimensional object, wherein detected positions of one or more of the plurality of points are to be

adjusted to compensate for the non-flat focal surface.

       59.     Upon information and belief, 3Shape’s TRIOS 3 and 4 scanners infringe at least

claim 1 of the ’430 patent. For example, 3Shape’s TRIOS 3 and 4 scanners comprise an

illumination module to generate an array of light beams, as shown, for example, in the

demonstration video, TRIOS®3 brochure, and press release below.




                                                    -22-
Case 1:18-cv-01949-LPS Document 72 Filed 05/18/20 Page 23 of 79 PageID #: 2190




(See, e.g., Exhibit 17, 3Shape TRIOS®3 Digital Impression Scanning (available at:

http://www.dts-international.com/trios3).)




(Id.)




                                                -23-
Case 1:18-cv-01949-LPS Document 72 Filed 05/18/20 Page 24 of 79 PageID #: 2191




(See, e.g., Exhibit 18, 3Shape TRIOS®3 Digital Impression Solution Brochure (3Shape website,

available at: https://www.3shape.com/en/scanners/trios-3

(https://embed.widencdn.net/pdf/plus/3shape/9gjkyqthjr/3Shape-TRIOS-2019-Brochure-

EN.pdf?u=6xmdhr).)




(Id.)




                                                 -24-
Case 1:18-cv-01949-LPS Document 72 Filed 05/18/20 Page 25 of 79 PageID #: 2192




(See, e.g., Exhibit 19, 3Shape TRIOS®3 Video (See 3Shape Trios 3 Wireless Insane Speed in

Action, available at: https://www.youtube.com/watch?v=C5jKnxEyrbU).)




(See, e.g., Exhibit 20, 3Shape TRIOS®4 Video (3Shape's Morten Ryde Demonstrates the New

3Shape Trios 4, available at: https://www.youtube.com/watch?v=IJQNd8Ywc3U).)

For example, the Accused Devices practice these feature as shown in the screenshots below:




                                                 -25-
Case 1:18-cv-01949-LPS Document 72 Filed 05/18/20 Page 26 of 79 PageID #: 2193




(Showing an example of an array of light beams being generated.)




                                                -26-
Case 1:18-cv-01949-LPS Document 72 Filed 05/18/20 Page 27 of 79 PageID #: 2194




(Showing an example of an illumination module configured to generate an array of light beams.)




                                                 -27-
Case 1:18-cv-01949-LPS Document 72 Filed 05/18/20 Page 28 of 79 PageID #: 2195




(Showing an example of an array of light beams.)

       60.       For example, 3Shape’s TRIOS 3 and 4 scanners comprise focusing optics

comprising a plurality of lenses disposed along an optical path of the array of light beams, the

focusing optics to perform confocal focusing of the array of light beams onto a non-flat focal

surface and to direct the array of light beams toward a three dimensional object to be imaged, as

shown, for example, in the screenshots, demonstration video, TRIOS®3 brochure, and press

release below.




                                                   -28-
Case 1:18-cv-01949-LPS Document 72 Filed 05/18/20 Page 29 of 79 PageID #: 2196




(Showing an example of the focusing optics to perform confocal focusing of the array of light

beams onto a non-flat focal surface and to direct the array of light beams toward a three

dimensional object to be imaged.)




                                                   -29-
Case 1:18-cv-01949-LPS Document 72 Filed 05/18/20 Page 30 of 79 PageID #: 2197




(Showing an example of focusing optics comprising a plurality of lenses disposed along an optical

path of the array of light beams.)

       61.     For example, 3Shape’s TRIOS 3 and 4 scanners comprise a translation

mechanism to adjust a location of at least one lens of the plurality of lenses to displace the non-

flat focal surface along an imaging axis defined by the optical path, as shown, for example, in the

pictures below:




                                                    -30-
Case 1:18-cv-01949-LPS Document 72 Filed 05/18/20 Page 31 of 79 PageID #: 2198




(Showing an example of a translation mechanism to adjust a location of at least one lens of the

plurality of lenses within the body of the TRIOS 3 to displace the focal surface along an imaging

axis defined by the optical path.)

       62.     On information and belief, 3Shape’s TRIOS 3 and 4 scanners comprise a detector

to measure intensities of an array of returning light beams that are reflected off of the three

dimensional object and directed back through the focusing optics, wherein the intensities of the



                                                    -31-
Case 1:18-cv-01949-LPS Document 72 Filed 05/18/20 Page 32 of 79 PageID #: 2199




array of returning light beams are to be measured for a plurality of locations of the at least one

lens for determination of positions on the imaging axis of a plurality of points of the three

dimensional object, wherein detected positions of one or more of the plurality of points are to be

adjusted to compensate for the non-flat focal surface, as shown, for example, in the pictures

below:




                                                    -32-
Case 1:18-cv-01949-LPS Document 72 Filed 05/18/20 Page 33 of 79 PageID #: 2200




(Showing a Luxima image sensor, which is an example of a detector to measure intensities of an

array of returning light beams that are reflected from the three-dimensional object and directed

back through the focusing optics.) On information and belief, the intensities of the array of

returning light beams are measured for a plurality of locations of the at least one lens for

determination of positions on the imaging axis of a plurality of points of the three-dimensional

object, wherein detected positions of one or more of the plurality of points are to be adjusted to

compensate for the non-flat focal surface.

       63.     3Shape possesses knowledge of and is aware of the ’430 patent by virtue of, at a

minimum, the filing of the Complaint in 1:19-cv-02098 and, on information and belief,

possessed prior knowledge of the ’430 patent by virtue of the prior business dealings between

3Shape and Align and other facts described above.

       64.     3Shape also has been and is now actively inducing infringement of one or more

claims of the ’430 patent, either literally or under the doctrine of equivalents.

       65.     On information and belief, 3Shape A/S alone and/or acting in concert with,

directing and/or authorizing 3Shape TRIOS A/S, 3Shape US, and/or 3Shape Manufacturing US,



                                                    -33-
Case 1:18-cv-01949-LPS Document 72 Filed 05/18/20 Page 34 of 79 PageID #: 2201




LLC to make, use, sell or offer for sale in the United States or import into the United States the

TRIOS 3 and 4 scanners possesses an affirmative intent to actively induce infringement by

others.

          66.   On information and belief, 3Shape US alone and/or acting in concert with,

directing and/or authorizing 3Shape A/S, 3Shape TRIOS A/S, and/or 3Shape Manufacturing US,

LLC to make, use, sell or offer for sale in the United States or import into the United States the

TRIOS scanners, possesses an affirmative intent to actively induce infringement by others.

          67.   On information and belief, 3Shape Manufacturing US, LLC alone and/or acting in

concert with, directing and/or authorizing 3Shape A/S, 3Shape TRIOS A/S, and/or 3Shape US to

make, use, sell or offer for sale in the United States or import into the United States the TRIOS

scanners, possesses an affirmative intent to actively induce infringement by others. On

information and belief, 3Shape Manufacturing US, LLC induces 3Shape A/S and/or 3Shape

TRIOS A/S and/or 3Shape US to infringe.

          68.   On information and belief, 3Shape A/S induces 3Shape TRIOS A/S, 3Shape

Manufacturing US, LLC, and/or 3Shape US to infringe the ’430 patent.

          69.   3Shape has intended, and continues to intend to induce infringement of the ’430

patent by others and has knowledge, with specific intent, that the inducing acts would cause

infringement or has been willfully blind to the possibility that its inducing acts would cause the

infringing acts. For example, 3Shape is aware that the features claimed in the ’430 patent are

features in the TRIOS 3 and 4 scanners and are features used by others that purchase TRIOS 3

and 4 scanners and, therefore, that purchasers and end users will infringe the ’430 patent by

using the TRIOS scanners. 3Shape actively induces infringement of the ’430 patent with

knowledge and the specific intent to encourage that infringement by, inter alia, disseminating the




                                                   -34-
Case 1:18-cv-01949-LPS Document 72 Filed 05/18/20 Page 35 of 79 PageID #: 2202




TRIOS 3 and 4 scanners and providing promotional materials, marketing materials, training

materials, instructions, product manuals, user guides, and technical information (including but

not limited to the demonstration video, brochure, and press release described in this Complaint)

to others including, but not limited to, resellers, distributors, customers, dentists, orthodontists,

dental and orthodontic labs, and/or other end users of the TRIOS 3 and 4 scanners. Those third

parties directly infringe the ’430 patent by making, using, selling, offering for sale, and/or

importing the TRIOS 3 and 4 scanners.

       70.     3Shape also has been and is now contributing to the infringement of one or more

claims of the ’430 patent, either literally or under the doctrine of equivalents.

       71.     3Shape has actively, knowingly, and intentionally contributed and continues to

actively, knowingly, and intentionally contribute to the infringement of the ’430 patent by having

sold or offered to sell and continuing to sell or offer for sale the TRIOS 3 and 4 scanners within

in the United States and/or by importing the TRIOS 3 and 4 scanners into the United States, with

knowledge that the infringing technology in the TRIOS 3 and 4 scanners is especially made

and/or especially adapted for use in infringement of the ’430 patent. 3Shape has contributed to

the infringement by others with knowledge that the infringing technology in the TRIOS 3 and 4

scanners is a material part of the patented invention, and with knowledge that the infringing

technology in the TRIOS 3 and 4 scanners is not a staple article of commerce suitable for

substantial non-infringing use, and with knowledge that others including, but not limited to,

resellers, distributors, customers, dentists, orthodontists, dental and orthodontic labs, and/or other

end users of the TRIOS 3 and 4 scanners infringe and will continue to infringe the ’430 patent

because, due to their specific designs, the accused products and components thereof do not have

any substantial noninfringing uses. 3Shape has such knowledge at least because the claimed




                                                     -35-
Case 1:18-cv-01949-LPS Document 72 Filed 05/18/20 Page 36 of 79 PageID #: 2203




features of the ’430 patent are used by others including, but not limited to, resellers, distributors,

customers, dentists, orthodontists, dental and orthodontic labs, and/or other end users of the

TRIOS 3 and 4 scanners.

       72.     On information and belief, 3Shape knew or should have known of the ’430 patent

and has acted, and continues to act, in an egregious and wanton manner by infringing ’430

patent. On information and belief, 3Shape’s infringement of the ’430 patent has been and

continues to be willful and deliberate. The market for intraoral scanners is small and contains a

limited number of competitors, with Align being a known pioneer with whom 3Shape has great

familiarity. The companies have worked together in the past and 3Shape has had ample access

to Align’s technology. Upon information and belief, 3Shape knowingly developed and sold its

competitive knockoff products in an infringing manner that was known to 3Shape or was so

obvious that 3Shape should have known about this infringement.

       73.     On information and belief, despite knowing that its actions constituted

infringement of the ’430 patent and/or despite knowing that that there was a high likelihood that

its actions constituted infringement of the patent, 3Shape nevertheless continued its infringing

actions, and continues to make, use, and sell its infringing products.

       74.     3Shape’s acts of infringement have injured and damaged Align. 3Shape’s

wrongful conduct has caused Align to suffer irreparable harm resulting from the loss of its lawful

patent rights to exclude others from making, using, selling, offering to sell and importing the

patented inventions. Upon information and belief, 3Shape will continue these infringing acts

unless enjoined by this Court.




                                                     -36-
Case 1:18-cv-01949-LPS Document 72 Filed 05/18/20 Page 37 of 79 PageID #: 2204




               COUNT THREE – INFRINGEMENT OF THE ’294 PATENT

       75.     Align incorporates by reference its allegations in Paragraphs 1-74 as if fully

restated in this paragraph.

       76.     The ’294 patent describes in detail and claims in various ways inventions in

systems and devices for improved virtual models of teeth in alignment.

       77.     The ’294 patent describes problems and shortcomings in the then-existing field of

digital dentistry and describes and claims novel and inventive technological improvements and

solutions to such problems and shortcomings. (Exhibit 3 at 1:8-2:38.) The claimed invention

provides a virtual representation of an articulator and dental model that precisely simulates the

occlusion relationship of the jaws. Specifically, the claimed invention is an articulator with

positioning reference components to yield proper occlusion alignment.

       78.     On information and belief, 3Shape has been and is now directly and indirectly

infringing, literally and/or under the doctrine of equivalents, the ’294 patent by making, using,

selling, and/or offering for sale in the United States, and/or importing into the United States,

products covered by one or more of the claims of the ’294 patent, including the TRIOS intraoral

scanning systems and Dental System software product.

       79.     The ’294 patent is directed to a computer system for generating a virtual model of

teeth, comprising: a processor operably coupled to a computer readable storage medium

comprising instructions which, when executed, cause the processor to: receive a virtual model of

a patient's dentition including a virtual upper jaw member and a virtual lower jaw member

respectively corresponding to at least a part of each upper and lower jaw of the patient's

dentition; receive data representative of at least a spatial relationship between the upper and

lower jaws in occlusion; and incorporate in the virtual model a virtual alignment arrangement




                                                    -37-
Case 1:18-cv-01949-LPS Document 72 Filed 05/18/20 Page 38 of 79 PageID #: 2205




configured to provide virtual occlusion alignment between the virtual upper and lower jaw

members according to the spatial relationship, the virtual alignment arrangement comprising a

first virtual alignment structure of the virtual upper jaw member that receives a second virtual

alignment structure of the virtual lower jaw member or the virtual alignment arrangement

comprises a first virtual alignment structure of the virtual lower jaw member that receives a

second virtual alignment structure of the virtual upper jaw member, thereby defining an updated

virtual model, wherein the first virtual alignment structure comprises a first plurality of virtual

positioning reference components and the second virtual alignment structure comprises a second

plurality of virtual positioning reference components, the first plurality of virtual positioning

reference components configured to fit with the second plurality of virtual positioning reference

components in order to yield proper occlusion alignment of the virtual upper and lower jaw

members.

       80.     3Shape’s TRIOS intraoral scanning systems and Dental System software product

infringes at least claim 1 of the ’294 patent. For example, 3Shape’s TRIOS intraoral scanning

systems and Dental System software product is a computer system for generating a virtual model

of teeth, comprising: a processor operably coupled to a computer readable storage medium

comprising instructions which, when executed, cause the processor to: receive a virtual model of

a patient's dentition including a virtual upper jaw member and a virtual lower jaw member

respectively corresponding to at least a part of each upper and lower jaw of the patient's

dentition; receive data representative of at least a spatial relationship between the upper and

lower jaws in occlusion; and incorporate in the virtual model a virtual alignment arrangement

configured to provide virtual occlusion alignment between the virtual upper and lower jaw

members according to the spatial relationship, the virtual alignment arrangement comprising a




                                                    -38-
Case 1:18-cv-01949-LPS Document 72 Filed 05/18/20 Page 39 of 79 PageID #: 2206




first virtual alignment structure of the virtual upper jaw member that receives a second virtual

alignment structure of the virtual lower jaw member or the virtual alignment arrangement

comprises a first virtual alignment structure of the virtual lower jaw member that receives a

second virtual alignment structure of the virtual upper jaw member, thereby defining an updated

virtual model, wherein the first virtual alignment structure comprises a first plurality of virtual

positioning reference components and the second virtual alignment structure comprises a second

plurality of virtual positioning reference components, the first plurality of virtual positioning

reference components configured to fit with the second plurality of virtual positioning reference

components in order to yield proper occlusion alignment of the virtual upper and lower jaw

members, as shown, for example, in the 3Shape training videos and user manuals below.




(See, e.g., 3Shape Dental System 2018 User Manual (herein “Dental System User Manual”) at

374 available at https://www.3shape.com/en/knowledge-center/user-manuals#dental-system.)




                                                    -39-
Case 1:18-cv-01949-LPS Document 72 Filed 05/18/20 Page 40 of 79 PageID #: 2207




(Id. at 375.) The Model Builder receives a virtual model of a patient's dentition including a

virtual upper jaw member and a virtual lower jaw member respectively corresponding to at least

a part of each upper and lower jaw of the patient's dentition. As shown above the Model Builder

receives data representative of at least a spatial relationship between the upper and lower jaws in

occlusion.




                                                   -40-
Case 1:18-cv-01949-LPS Document 72 Filed 05/18/20 Page 41 of 79 PageID #: 2208




(Id. at 380, 387.)




(See, e.g., 3Shape marketing video (3Shape YouTube channel), available at:

https://www.youtube.com/watch?v=5AkeTHr5mxc.) The Model Builder incorporates in the

virtual model a virtual alignment arrangement configured to provide virtual occlusion alignment

between the virtual upper and lower jaw members according to the spatial relationship. The

virtual alignment arrangement has a first virtual alignment structure of the virtual upper jaw

member that receives a second virtual alignment structure of the virtual lower jaw member or the

virtual alignment arrangement comprises a first virtual alignment structure of the virtual lower


                                                   -41-
Case 1:18-cv-01949-LPS Document 72 Filed 05/18/20 Page 42 of 79 PageID #: 2209




jaw member that receives a second virtual alignment structure of the virtual upper jaw member.

As shown in the video clips of the model builder, the alignment structures define an updated

virtual model, the first virtual alignment structure comprises a first plurality of virtual positioning

reference components and the second virtual alignment structure comprises a second plurality of

virtual positioning reference components, the first plurality of virtual positioning reference

components configured to fit with the second plurality of virtual positioning reference

components in order to yield proper occlusion alignment of the virtual upper and lower jaw

members.

       81.     3Shape possesses knowledge of and is aware of the ’294 patent by virtue of, at a

minimum, the filing of the Original Complaint on December 11, 2018 and, on information and

belief, possessed prior knowledge of the ’294 patent by virtue of the prior business dealings

between 3Shape and Align and other facts described above.

       82.     3Shape also has been and is now actively inducing infringement of one or more

claims of the ’294 patent, either literally or under the doctrine of equivalents.

       83.     On information and belief, 3Shape A/S and/or 3Shape TRIOS A/S alone and/or

acting in concert with, directing and/or authorizing 3Shape US and/or 3Shape Manufacturing

US, LLC to make, use, sell or offer for sale in the United States or import into the United States

the TRIOS intraoral scanning systems and Dental System software product (Exhibit 6; Exhibit

13 at 809:1-810:3, 899:2-24), possesses an affirmative induce infringement by others (Exhibit

13 at 809:1-810:3, 899:2-24). On information and belief, 3Shape A/S and/or 3Shape TRIOS A/S

induces 3Shape US and/or 3Shape Manufacturing US, LLC to infringe (Exhibits 6-10, 10, 12).

       84.     On information and belief, 3Shape US alone and/or acting in concert with,

directing and/or authorizing 3Shape A/S, 3Shape TRIOS A/S, and/or 3Shape Manufacturing US,




                                                     -42-
Case 1:18-cv-01949-LPS Document 72 Filed 05/18/20 Page 43 of 79 PageID #: 2210




LLC to make, use, sell or offer for sale in the United States or import into the United States the

TRIOS intraoral scanning systems and Dental System software product (Exhibit 6; Exhibit 13 at

809:1-810:3, 899:2-24), possesses an affirmative intent to actively induce infringement by

others. (Exhibits 6-10, 12; Exhibit 13 at 809:1-810:3, 899:2-24.)

       85.     On information and belief, 3Shape Manufacturing US, LLC alone and/or acting in

concert with, directing and/or authorizing 3Shape A/S, 3Shape TRIOS A/S, and/or 3Shape US to

make, use, sell or offer for sale in the United States or import into the United States the TRIOS

intraoral scanning systems and Dental System software product, possesses an affirmative intent

to actively induce infringement by others. On information and belief, 3Shape Manufacturing

US, LLC induces 3Shape A/S and/or 3Shape TRIOS A/S and/or 3Shape US to infringe.

       86.     3Shape has intended, and continues to intend to induce infringement of the ’294

patent by others and has knowledge, with specific intent, that the inducing acts would cause

infringement or has been willfully blind to the possibility that its inducing acts would cause the

infringing acts. For example, 3Shape is aware that the features claimed in the ’294 patent are

features in the Dental System software product and are features used by others that purchase the

Dental System software product and, therefore, that purchasers and end users will infringe

the ’294 patent by using the Dental System software product in accordance with the promotional

and training material disseminated by 3Shape. 3Shape actively induces infringement of the ’294

patent with knowledge and the specific intent to encourage that infringement by, inter alia,

disseminating the Dental System software product and providing promotional materials,

marketing materials, training materials, instructions, product manuals, user guides, and technical

information (including but not limited to the training videos and User Manual described in this

Count of the Complaint) to others including, but not limited to, resellers, distributors, customers,




                                                    -43-
Case 1:18-cv-01949-LPS Document 72 Filed 05/18/20 Page 44 of 79 PageID #: 2211




dentists, orthodontists, dental and orthodontic labs, and/or other end users of the Dental System

software product. Those third parties directly infringe the ’294 patent by making, using, selling,

offering for sale, and/or importing the TRIOS intraoral scanning systems and Dental System

software product.

       87.     3Shape also has been and is now contributing to the infringement of one or more

claims of the ’294 patent, either literally or under the doctrine of equivalents.

       88.     3Shape has actively, knowingly, and intentionally contributed and continues to

actively, knowingly, and intentionally contribute to the infringement of the ’294 patent by having

sold or offered to sell and continuing to sell or offer for sale the TRIOS intraoral scanning

systems and Dental System software product within in the United States (Exhibit 6; Exhibit 13

at 809:1-810:3, 899:2-24) and/or by importing the Dental System software product into the

United States, with knowledge that the infringing technology in the Dental System software

product is especially made and/or especially adapted for use in infringement of the ’294 patent

(Exhibit 13 at 894:14-17; 896:18-897:13). 3Shape has contributed to the infringement by others

with knowledge that the infringing technology in the Dental System software product is a

material part of the patented invention, and with knowledge that the infringing technology in the

Dental System software product is not a staple article of commerce suitable for substantial non-

infringing use, and with knowledge that others including, but not limited to, resellers,

distributors, customers, dentists, orthodontists, dental and orthodontic labs, and/or other end

users of the Dental System software product, infringe and will continue to infringe the ’294

patent because, due to their specific designs, the accused products and components thereof do not

have any substantial noninfringing uses. 3Shape has such knowledge at least because the

claimed features of the ’294 patent are used by others including, but not limited to, resellers,




                                                    -44-
Case 1:18-cv-01949-LPS Document 72 Filed 05/18/20 Page 45 of 79 PageID #: 2212




distributors, customers, dentists, orthodontists, dental and orthodontic labs, and/or other end

users of the Dental System software product. (Exhibits 7, 8.)

       89.     On information and belief, 3Shape knew or should have known of the ’294 patent

and has acted, and continues to act, in an egregious and wanton manner by infringing the ‘294

patent. On information and belief, 3Shape’s infringement of the ’294 patent has been and

continues to be willful and deliberate. The market for intraoral scanners and related dental and

orthodontic software products contains a limited number of competitors, with Align being a

known pioneer with whom 3Shape has studied familiarity. The companies have worked together

in the past and 3Shape has had ample access to Align’s technology. Moreover, 3Shape spent

ample time studying Align patents. Upon information and belief, 3Shape knowingly developed

and sold its competitive knockoff products in an infringing manner that was known to 3Shape or

was so obvious that 3Shape should have known about this infringement.

       90.     Moreover, at least as of 2017, 3Shape engaged in a “big analysis” of Align’s

patents. 3Shape engaged in this analysis because it believed it could not use Align’s technology

until at least 2020. 3Shape was performing a risk assessment of Align’s patent portfolio because

3Shape recognized risks in introducing potentially infringing Align’s patents. During this

assessment, internal concerns at 3Shape were raised about Align’s patents. 3Shape continues to

make, use, sell, and/or offer for sale the TRIOS intraoral scanning systems, and the TRIOS

Software, Dental System and/or Ortho System software in the United States, to import the

products into the United States, and to encourage its resellers and others to sell and use the

products in the United States, despite being aware of a substantial risk of infringement.

       91.     On information and belief, despite knowing that its actions constituted

infringement of the ’294 patent and/or despite knowing that that there was a high likelihood that




                                                    -45-
Case 1:18-cv-01949-LPS Document 72 Filed 05/18/20 Page 46 of 79 PageID #: 2213




its actions constituted infringement of the patent, 3Shape nevertheless continued its infringing

actions, and continues to make, use and sell its infringing products.

       92.     3Shape’s acts of infringement have injured and damaged Align.

       93.     3Shape’s wrongful conduct has caused Align to suffer irreparable harm resulting

from the loss of its lawful patent rights to exclude others from making, using, selling, offering to

sell and importing the patented inventions. Upon information and belief, 3Shape will continue

these infringing acts unless enjoined by this Court.

                COUNT FOUR – INFRINGEMENT OF THE ’088 PATENT

       94.     Align incorporates by reference its allegations in Paragraphs 1-93 as if fully

restated in this paragraph.

       95.     On information and belief, 3Shape has been and is now directly and/or indirectly

infringing, literally and/or under the doctrine of equivalents, the ’088 patent by making, using,

selling, and/or offering for sale in the United States, and/or importing into the United States,

products covered by one or more of the claims of the ’088 patent, including the TRIOS 3 and 4

scanners.

       96.     The ’088 patent is generally directed to performing intraoral scans. Claim 1 of

the ’088 patent recites an imaging apparatus for performing intraoral scans, comprising: a light

source to provide light; an optical system comprising a plurality of lenses disposed along an

optical path of the light, wherein the optical system comprises a non-flat focal surface, and

wherein the optical system comprises focusing optics to perform focusing of the light onto the

non-flat focal surface and to direct the light toward a three dimensional object to be imaged in an

oral cavity; a translation mechanism to adjust a location of at least one lens of the plurality of

lenses to thereby adjust a focusing setting of the optical system and displace the non-flat focal




                                                    -46-
Case 1:18-cv-01949-LPS Document 72 Filed 05/18/20 Page 47 of 79 PageID #: 2214




surface along an imaging axis defined by the optical path, wherein the at least one lens is a lens

of the focusing optics, and wherein at least one of a shape or a magnification of the non-flat focal

surface changes with changes in the focusing setting; and a detector to measure intensities of

returning light that is reflected off of the three dimensional object and directed back through the

focusing optics, wherein the intensities of the returning light are to be measured for a plurality of

locations of the at least one lens for determination of positions on the imaging axis of a plurality

of points of the three dimensional object, wherein detected positions of one or more of the

plurality of points are to be adjusted to compensate for the non-flat focal surface using one or

more compensation models that provide different adjustments for different focusing settings of

the optical system.

       97.       Upon information and belief, 3Shape’s TRIOS 3 and 4 scanners infringe at least

claim 1 of the ’088 patent. For example, 3Shape’s TRIOS 3 and 4 scanners comprise a light

source to provide light, as shown in the demonstration video, TRIOS®3 brochure, and press

release below.




(See, e.g., Exhibit 17, 3Shape TRIOS®3 Digital Impression Scanning (available at:

http://www.dts-international.com/trios3).)




                                                    -47-
Case 1:18-cv-01949-LPS Document 72 Filed 05/18/20 Page 48 of 79 PageID #: 2215




(Id.)




(See, e.g., Exhibit 18, 3Shape TRIOS®3 Digital Impression Solution Brochure (3Shape website,

available at: https://www.3shape.com/en/scanners/trios-3


                                                 -48-
Case 1:18-cv-01949-LPS Document 72 Filed 05/18/20 Page 49 of 79 PageID #: 2216




(https://embed.widencdn.net/pdf/plus/3shape/9gjkyqthjr/3Shape-TRIOS-2019-Brochure-

EN.pdf?u=6xmdhr).)




(Id.)




                                              -49-
Case 1:18-cv-01949-LPS Document 72 Filed 05/18/20 Page 50 of 79 PageID #: 2217




(See, e.g., Exhibit 19, 3Shape TRIOS®3 Video (See 3Shape Trios 3 Wireless Insane Speed in

Action, available at: https://www.youtube.com/watch?v=C5jKnxEyrbU).)




(See, e.g., Exhibit 20, 3Shape TRIOS®4 Video (3Shape's Morten Ryde Demonstrates the New

3Shape Trios 4, available at: https://www.youtube.com/watch?v=IJQNd8Ywc3U).)

For example, the Accused Devices practice these feature as shown in the screenshots below:




                                                 -50-
Case 1:18-cv-01949-LPS Document 72 Filed 05/18/20 Page 51 of 79 PageID #: 2218




(Showing an example of light being provided from a light source.)




(Showing an example of a light source for providing light.)




                                                  -51-
Case 1:18-cv-01949-LPS Document 72 Filed 05/18/20 Page 52 of 79 PageID #: 2219




(Showing an example of a light source providing light.)

       98.     For example, 3Shape’s TRIOS 3 and 4 scanners include an optical system

comprising a plurality of lenses disposed along an optical path of the light, wherein the optical

system comprises a non-flat focal surface, and wherein the optical system comprises focusing

optics to perform focusing of the light onto the non-flat focal surface and to direct the light




                                                    -52-
Case 1:18-cv-01949-LPS Document 72 Filed 05/18/20 Page 53 of 79 PageID #: 2220




toward a three dimensional object to be imaged in an oral cavity, as shown, for example, in the

demonstration video, TRIOS®3 brochure, and press release below.




(Showing an example of an optical system comprising a plurality of lenses disposed along an

optical path of light.)




                                                  -53-
Case 1:18-cv-01949-LPS Document 72 Filed 05/18/20 Page 54 of 79 PageID #: 2221




(Showing an example of the focusing optics to perform focusing of the light onto the non-flat

focal surface and to direct the light toward a three dimensional object to be imaged in an oral

cavity.)

       99.     For example, 3Shape’s TRIOS 3 and 4 scanners comprise a translation

mechanism to adjust a location of at least one lens of the plurality of lenses to thereby adjust a

focusing setting of the optical system and displace the non-flat focal surface along an imaging

axis defined by the optical path, wherein the at least one lens is a lens of the focusing optics, and




                                                    -54-
Case 1:18-cv-01949-LPS Document 72 Filed 05/18/20 Page 55 of 79 PageID #: 2222




wherein at least one of a shape or a magnification of the non-flat focal surface changes with

changes in the focusing setting, as shown, for example, in the pictures below:




(Showing an example of a translation mechanism to adjust a location of at least one lens of the

plurality of lenses within the body of the Trios 3 to thereby adjust a focusing setting of the

optical system and to displace the non-flat focal surface along an imaging axis defined by the

optical path.)



                                                    -55-
Case 1:18-cv-01949-LPS Document 72 Filed 05/18/20 Page 56 of 79 PageID #: 2223




       100.    On information and belief, 3Shape’s TRIOS 3 and 4 scanners comprise a detector

to measure intensities of returning light that is reflected off of the three dimensional object and

directed back through the focusing optics, wherein the intensities of the returning light are to be

measured for a plurality of locations of the at least one lens for determination of positions on the

imaging axis of a plurality of points of the three dimensional object, wherein detected positions

of one or more of the plurality of points are to be adjusted to compensate for the non-flat focal

surface using one or more compensation models that provide different adjustments for different

focusing settings of the optical system, as shown, for example, in the pictures below:




                                                    -56-
Case 1:18-cv-01949-LPS Document 72 Filed 05/18/20 Page 57 of 79 PageID #: 2224




(Showing a Luxima image sensor, which is an example of a detector to measure intensities of

returning light that is reflected off of the three dimensional object and directed back through the

focusing optics.) On information and belief, the detected positions of one or more of the

plurality of points are to be adjusted to compensate for the non-flat focal surface using one or

more compensation models that provide different adjustments for different focusing settings of

the optical system.

         101.   3Shape possesses knowledge of and is aware of the ’088 patent by virtue of, at a

minimum, the filing of Align’s Motion to Amend Answer, Affirmative Defenses, and

Counterclaims (D.I. 69) in CA No. 18-886-LPS 3Shape A/S v. Align Technology, Inc. on

December 20, 2019 and, on information and belief, possessed prior knowledge of the ’088 patent

by virtue of the prior business dealings between 3Shape and Align and other facts described

above.

         102.   3Shape also has been and is now actively inducing infringement of one or more

claims of the ’088 patent, either literally or under the doctrine of equivalents.




                                                    -57-
Case 1:18-cv-01949-LPS Document 72 Filed 05/18/20 Page 58 of 79 PageID #: 2225




       103.    On information and belief, 3Shape alone and/or acting in concert with, directing

and/or authorizing 3Shape TRIOS A/S, 3Shape US, and/or 3Shape Manufacturing US, LLC to

make, use, sell or offer for sale in the United States or import into the United States the TRIOS 3

and 4 scanners possesses an affirmative intent to actively induce infringement by others.

       104.    On information and belief, 3Shape Manufacturing US, LLC alone and/or acting in

concert with, directing and/or authorizing 3Shape A/S, 3Shape TRIOS A/S, and/or 3Shape US to

make, use, sell or offer for sale in the United States or import into the United States the TRIOS 3

and 4 scanners possesses an affirmative intent to actively induce infringement by others. On

information and belief, 3Shape Manufacturing US, LLC induces 3Shape A/S and/or 3Shape

TRIOS A/S and/or 3Shape US to infringe.

       105.    On information and belief, 3Shape induces 3Shape TRIOS A/S, 3Shape US, and

3Shape Manufacturing US, LLC to infringe the ’088 patent.

       106.    3Shape has intended, and continues to intend to induce infringement of the ’088

patent by others and has knowledge, with specific intent, that the inducing acts would cause

infringement or has been willfully blind to the possibility that its inducing acts would cause the

infringing acts. For example, 3Shape is aware that the features claimed in the ’088 patent are

features in the TRIOS 3 and 4 scanners and are features used by others that purchase TRIOS 3

and 4 scanners and, therefore, that purchasers and end users will infringe the ’088 patent by

using the TRIOS 3 and 4 scanners. 3Shape actively induces infringement of the ’088 patent with

knowledge and the specific intent to encourage that infringement by, inter alia, disseminating the

TRIOS 3 and 4 scanners and providing promotional materials, marketing materials, training

materials, instructions, product manuals, user guides, and technical information (including but

not limited to the demonstration video, brochure, and press release described in this Complaint)




                                                   -58-
Case 1:18-cv-01949-LPS Document 72 Filed 05/18/20 Page 59 of 79 PageID #: 2226




to others including, but not limited to, resellers, distributors, customers, dentists, orthodontists,

dental and orthodontic labs, and/or other end users of the TRIOS 3 and 4 scanners. Those third

parties directly infringe the ’088 patent by making, using, selling, offering for sale, and/or

importing the TRIOS 3 and 4 scanners.

       107.    3Shape also has been and is now contributing to the infringement of one or more

claims of the ’088 patent, either literally or under the doctrine of equivalents.

       108.    3Shape has actively, knowingly, and intentionally contributed and continues to

actively, knowingly, and intentionally contribute to the infringement of the ’088 patent by having

sold or offered to sell and continuing to sell or offer for sale the TRIOS 3 and 4 scanners within

in the United States and/or by importing the TRIOS 3 and 4 scanners into the United States, with

knowledge that the infringing technology in the TRIOS 3 and 4 scanners is especially made

and/or especially adapted for use in infringement of the ’088 patent. 3Shape has contributed to

the infringement by others with knowledge that the infringing technology in the TRIOS 3 and 4

scanners is a material part of the patented invention, and with knowledge that the infringing

technology in the TRIOS 3 and 4 scanners is not a staple article of commerce suitable for

substantial non-infringing use, and with knowledge that others including, but not limited to,

resellers, distributors, customers, dentists, orthodontists, dental and orthodontic labs, and/or other

end users of the TRIOS 3 and 4 scanners infringe and will continue to infringe the ’088 patent

because, due to their specific designs, the accused products and components thereof do not have

any substantial noninfringing uses. 3Shape has such knowledge at least because the claimed

features of the ’088 patent are used by others including, but not limited to, resellers, distributors,

customers, dentists, orthodontists, dental and orthodontic labs, and/or other end users of the

TRIOS 3 and 4 scanners.




                                                     -59-
Case 1:18-cv-01949-LPS Document 72 Filed 05/18/20 Page 60 of 79 PageID #: 2227




       109.    On information and belief, 3Shape knew or should have known of the ’088 patent

and has acted, and continues to act, in an egregious and wanton manner by infringing ’088

patent. On information and belief, 3Shape’s infringement of the ’088 patent has been and

continues to be willful and deliberate. The market for intraoral scanners is small and contains a

limited number of competitors, with Align being a known pioneer with whom 3Shape has great

familiarity. The companies have worked together in the past and 3Shape has had ample access

to Align’s technology. Upon information and belief, 3Shape knowingly developed and sold its

competitive knockoff products in an infringing manner that was known to 3Shape or was so

obvious that 3Shape should have known about this infringement.

       110.    On information and belief, despite knowing that its actions constituted

infringement of the ’088 patent and/or despite knowing that that there was a high likelihood that

its actions constituted infringement of the patent, 3Shape nevertheless continued its infringing

actions, and continues to make, use, and sell its infringing products.

       111.    3Shape’s acts of infringement have injured and damaged Align. 3Shape’s

wrongful conduct has caused Align to suffer irreparable harm resulting from the loss of its lawful

patent rights to exclude others from making, using, selling, offering to sell and importing the

patented inventions. Upon information and belief, 3Shape will continue these infringing acts

unless enjoined by this Court.

                 COUNT FIVE – INFRINGEMENT OF THE ’089 PATENT

       112.    Align incorporates by reference its allegations in Paragraphs 1-111 as if fully

restated in this paragraph.

       113.    On information and belief, 3Shape has been and is now directly and/or indirectly

infringing, literally and/or under the doctrine of equivalents, the ’089 patent by making, using,




                                                    -60-
Case 1:18-cv-01949-LPS Document 72 Filed 05/18/20 Page 61 of 79 PageID #: 2228




selling, and/or offering for sale in the United States, and/or importing into the United States,

products covered by one or more of the claims of the ’089 patent, including the TRIOS 3 and 4

scanners.

       114.    The ’089 patent is generally directed to an imaging apparatus for performing

intraoral scans. Claim 9 of the ’089 patent recites an imaging apparatus for performing intraoral

scans, comprising: a light source to provide light; an optical system comprising a plurality of

lenses disposed along an optical path of the light, wherein the optical system comprises focusing

optics to perform focusing of the light onto a focal surface and to direct the light toward a three

dimensional object to be imaged in an oral cavity; a translation mechanism to adjust a location of

at least one lens of the plurality of lenses to displace the focal surface along an imaging axis

defined by the optical path, wherein the at least one lens is a lens of the focusing optics, wherein

at least one of a shape or a magnification of the focal surface changes with changes in the

location of the at least one lens; a detector to generate surface scan data by measuring returning

light that is reflected off of the three dimensional object and directed back through the focusing

optics, wherein the returning light is to be measured for a plurality of locations of the at least one

lens for determination of depth data for a plurality of points of the three dimensional object, the

surface scan data comprising the depth data; and one or more processor to: adjust the depth data

for one or more of the plurality of points based at least in part on the location of the at least one

lens associated with the depth data using one or more compensation models, wherein the one or

more compensation models compensate for changes in magnification associated with different

locations of the at least one lens, and wherein the one or more compensation models provide

different adjustments to the depth data for the one or more of the plurality of points for the




                                                     -61-
Case 1:18-cv-01949-LPS Document 72 Filed 05/18/20 Page 62 of 79 PageID #: 2229




different locations of the at least one lens; and generate a three-dimensional virtual model using

the adjusted depth data.

        115.   Upon information and belief, 3Shape’s TRIOS 3 and 4 scanners infringe at least

claim 9 of the ’089 patent. For example, 3Shape’s TRIOS 3 and 4 scanners comprise a light

source to provide light, as shown, for example, in the demonstration video, TRIOS®3 brochure,

and press release below:




(See, e.g., Exhibit 17, 3Shape TRIOS®3 Digital Impression Scanning (available at:

http://www.dts-international.com/trios3).)




(Id.)




                                                   -62-
Case 1:18-cv-01949-LPS Document 72 Filed 05/18/20 Page 63 of 79 PageID #: 2230




(See, e.g., Exhibit 18, 3Shape TRIOS®3 Digital Impression Solution Brochure (3Shape website,

available at: https://www.3shape.com/en/scanners/trios-3

(https://embed.widencdn.net/pdf/plus/3shape/9gjkyqthjr/3Shape-TRIOS-2019-Brochure-

EN.pdf?u=6xmdhr).)




                                                 -63-
Case 1:18-cv-01949-LPS Document 72 Filed 05/18/20 Page 64 of 79 PageID #: 2231




(Id.)




(See, e.g., Exhibit 19, 3Shape TRIOS®3 Video (See 3Shape Trios 3 Wireless Insane Speed in

Action, available at: https://www.youtube.com/watch?v=C5jKnxEyrbU).)


                                               -64-
Case 1:18-cv-01949-LPS Document 72 Filed 05/18/20 Page 65 of 79 PageID #: 2232




(See, e.g., Exhibit 20, 3Shape TRIOS®4 Video (3Shape's Morten Ryde Demonstrates the New

3Shape Trios 4, available at: https://www.youtube.com/watch?v=IJQNd8Ywc3U).)




                                              -65-
Case 1:18-cv-01949-LPS Document 72 Filed 05/18/20 Page 66 of 79 PageID #: 2233




(Showing an example of a light source for providing light.)




(Showing an example of a light source for providing light.)




                                                  -66-
Case 1:18-cv-01949-LPS Document 72 Filed 05/18/20 Page 67 of 79 PageID #: 2234




(Showing an example of light provided by a light source in the Trios.)

       116.    For example, 3Shape’s TRIOS 3 and 4 scanners comprise an optical system

comprising a plurality of lenses disposed along an optical path of the light, wherein the optical

system comprises focusing optics to perform focusing of the light onto a focal surface and to

direct the light toward a three dimensional object to be imaged in an oral cavity, as shown, for

example, in the pictures below:




                                                   -67-
Case 1:18-cv-01949-LPS Document 72 Filed 05/18/20 Page 68 of 79 PageID #: 2235




(Showing an example of an optical system comprising a plurality of lenses disposed along an

optical path, including focusing optics.)




                                                 -68-
Case 1:18-cv-01949-LPS Document 72 Filed 05/18/20 Page 69 of 79 PageID #: 2236




(Showing an example of the focusing optics to perform focusing of the light onto a focal surface

and to direct the light toward a three dimensional object to be imaged in an oral cavity.)

       117.    For example, 3Shape’s TRIOS 3 and 4 scanners comprise a translation

mechanism to adjust a location of at least one lens of the plurality of lenses to displace the focal

surface along an imaging axis defined by the optical path, wherein the at least one lens is a lens

of the focusing optics, wherein at least one of a shape or a magnification of the focal surface

changes with changes in the location of the at least one lens, as shown, for example, in the

pictures below:




                                                    -69-
Case 1:18-cv-01949-LPS Document 72 Filed 05/18/20 Page 70 of 79 PageID #: 2237




(Showing an example of a translation mechanism to adjust a location of at least one lens of the

plurality of lenses within the body of the Trios 3 to displace the focal surface along an imaging

axis defined by the optical path.) On information and belief, at least one of a shape or a

magnification of the focal surface changes with changes in the location of the at least one lens.

       118.    For example, 3Shape’s TRIOS 3 and 4 scanners comprise a detector to generate

surface scan data by measuring returning light that is reflected off of the three dimensional object



                                                   -70-
Case 1:18-cv-01949-LPS Document 72 Filed 05/18/20 Page 71 of 79 PageID #: 2238




and directed back through the focusing optics, wherein the returning light is to be measured for a

plurality of locations of the at least one lens for determination of depth data for a plurality of

points of the three dimensional object, the surface scan data comprising the depth data, as shown,

for example, in the pictures below:




                                                     -71-
Case 1:18-cv-01949-LPS Document 72 Filed 05/18/20 Page 72 of 79 PageID #: 2239




(Showing a Luxima image sensor, which is an example of a detector for measuring returning

light that is reflected off of the three dimensional object.) On information and belief, the detector

generates surface scan data by measuring returning light for a plurality of locations of the at least

one lens for determination of depth data for a plurality of points of the three dimensional object.

On information and belief, the surface scan data comprises depth data.

       119.    For example, 3Shape’s TRIOS 3 and 4 scanners comprise one or more processor

to: adjust the depth data for one or more of the plurality of points based at least in part on the

location of the at least one lens associated with the depth data using one or more compensation

models, wherein the one or more compensation models compensate for changes in magnification

associated with different locations of the at least one lens, and wherein the one or more

compensation models provide different adjustments to the depth data for the one or more of the

plurality of points for the different locations of the at least one lens; and generate a three-

dimensional virtual model using the adjusted depth data.




                                                     -72-
Case 1:18-cv-01949-LPS Document 72 Filed 05/18/20 Page 73 of 79 PageID #: 2240




                                        -73-
Case 1:18-cv-01949-LPS Document 72 Filed 05/18/20 Page 74 of 79 PageID #: 2241




(Showing an Artix-7, which includes a FPGA processor used to adjust adjust the depth data for

one or more of the plurality of points based at least in part on the location of the at least one lens

associated with the depth data using one or more compensation models.)




(See, e.g., Exhibit 21, https://www.xilinx.com/products/silicon-devices/fpga/artix-7.html.) On

information and belief, the one or more compensation moels compensate for changes in

magnification associated with different locations of the at least one lens. On information and

belief, the one or more compensation models provide different adjustments to the depth data for

the one or more of the plurality of points for the different locations of the at least one lens. On

information and belief, the processor generates a three-dimsnional virtual model using the

adjusted depth data.

         120.   3Shape possesses knowledge of and is aware of the ’089 patent by virtue of, at a

minimum, the filing of Align’s Motion to Amend Answer, Affirmative Defenses, and

Counterclaims (D.I. 69) in 3Shape A/S v. Align Technology, Inc., CA No. 18-886-LPS, on

December 20, 2019 and, on information and belief, possessed prior knowledge of the ’089 patent

by virtue of the prior business dealings between 3Shape and Align and other facts described

above.

         121.   3Shape also has been and is now actively inducing infringement of one or more

claims of the ’089 patent, either literally or under the doctrine of equivalents.




                                                     -74-
Case 1:18-cv-01949-LPS Document 72 Filed 05/18/20 Page 75 of 79 PageID #: 2242




       122.    On information and belief, 3Shape alone and/or acting in concert with, directing

and/or authorizing 3Shape TRIOS A/S, 3Shape US, and/or 3Shape Manufacturing US, LLC to

make, use, sell or offer for sale in the United States or import into the United States the TRIOS 3

and 4 scanners possesses an affirmative intent to actively induce infringement by others.

       123.    On information and belief, 3Shape Manufacturing US, LLC alone and/or acting in

concert with, directing and/or authorizing 3Shape A/S, 3Shape TRIOS A/S, and/or 3Shape US to

make, use, sell or offer for sale in the United States or import into the United States the TRIOS 3

and 4 scanners possesses an affirmative intent to actively induce infringement by others. On

information and belief, 3Shape Manufacturing US, LLC induces 3Shape A/S and/or 3Shape

TRIOS A/S and/or 3Shape US to infringe.

       124.    On information and belief, 3Shape induces 3Shape TRIOS A/S, 3Shape US, and

3Shape Manufacturing US, LLC to infringe the ’089 patent.

       125.    3Shape has intended, and continues to intend to induce infringement of the ’089

patent by others and has knowledge, with specific intent, that the inducing acts would cause

infringement or has been willfully blind to the possibility that its inducing acts would cause the

infringing acts. For example, 3Shape is aware that the features claimed in the ’089 patent are

features in the TRIOS 3 and 4 scanners and are features used by others that purchase TRIOS 3

and 4 scanners and, therefore, that purchasers and end users will infringe the ’089 patent by

using the TRIOS scanners. 3Shape actively induces infringement of the ’089 patent with

knowledge and the specific intent to encourage that infringement by, inter alia, disseminating the

TRIOS scanners and providing promotional materials, marketing materials, training materials,

instructions, product manuals, user guides, and technical information (including but not limited

to the demonstration video, brochure, and press release described in this Complaint) to others




                                                   -75-
Case 1:18-cv-01949-LPS Document 72 Filed 05/18/20 Page 76 of 79 PageID #: 2243




including, but not limited to, resellers, distributors, customers, dentists, orthodontists, dental and

orthodontic labs, and/or other end users of the TRIOS 3 and 4 scanners. Those third parties

directly infringe the ’089 patent by making, using, selling, offering for sale, and/or importing the

TRIOS 3 and 4 scanners.

       126.    3Shape also has been and is now contributing to the infringement of one or more

claims of the ’089 patent, either literally or under the doctrine of equivalents.

       127.    3Shape has actively, knowingly, and intentionally contributed and continues to

actively, knowingly, and intentionally contribute to the infringement of the ’089 patent by having

sold or offered to sell and continuing to sell or offer for sale the TRIOS 3 and 4 scanners within

in the United States and/or by importing the TRIOS 3 and 4 scanners into the United States, with

knowledge that the infringing technology in the TRIOS 3 and 4 scanners is especially made

and/or especially adapted for use in infringement of the ’089 patent. 3Shape has contributed to

the infringement by others with knowledge that the infringing technology in the TRIOS 3 and 4

scanners is a material part of the patented invention, and with knowledge that the infringing

technology in the TRIOS 3 and 4 scanners is not a staple article of commerce suitable for

substantial non-infringing use, and with knowledge that others including, but not limited to,

resellers, distributors, customers, dentists, orthodontists, dental and orthodontic labs, and/or other

end users of the TRIOS 3 and 4 scanners infringe and will continue to infringe the ’430 patent

because, due to their specific designs, the accused products and components thereof do not have

any substantial noninfringing uses. 3Shape has such knowledge at least because the claimed

features of the ’089 patent are used by others including, but not limited to, resellers, distributors,

customers, dentists, orthodontists, dental and orthodontic labs, and/or other end users of the

TRIOS 3 and 4 scanners.




                                                     -76-
Case 1:18-cv-01949-LPS Document 72 Filed 05/18/20 Page 77 of 79 PageID #: 2244




       128.    On information and belief, 3Shape knew or should have known of the ’089 patent

and has acted, and continues to act, in an egregious and wanton manner by infringing ’089

patent. On information and belief, 3Shape’s infringement of the ’089 patent has been and

continues to be willful and deliberate. The market for intraoral scanners is small and contains a

limited number of competitors, with Align being a known pioneer with whom 3Shape has great

familiarity. The companies have worked together in the past and 3Shape has had ample access

to Align’s technology. Upon information and belief, 3Shape knowingly developed and sold its

competitive knockoff products in an infringing manner that was known to 3Shape or was so

obvious that 3Shape should have known about this infringement.

       129.    On information and belief, despite knowing that its actions constituted

infringement of the ’089 patent and/or despite knowing that that there was a high likelihood that

its actions constituted infringement of the patent, 3Shape nevertheless continued its infringing

actions, and continues to make, use, and sell its infringing products.

       130.    3Shape’s acts of infringement have injured and damaged Align. 3Shape’s

wrongful conduct has caused Align to suffer irreparable harm resulting from the loss of its lawful

patent rights to exclude others from making, using, selling, offering to sell and importing the

patented inventions. Upon information and belief, 3Shape will continue these infringing acts

unless enjoined by this Court.

                                     PRAYER FOR RELIEF

       WHEREFORE, Align respectfully requests that this Court:

       a.      enter a judgment that Align is the owner of all right, title, and interest in

and to the patents-in-suit, together with all the rights of recovery under such patents for

past and future infringement thereof;




                                                    -77-
Case 1:18-cv-01949-LPS Document 72 Filed 05/18/20 Page 78 of 79 PageID #: 2245




       b.      enter a judgment that 3Shape has infringed each of the patents-in-suit;

       c.      enter a judgment that the patents-in-suit are valid and enforceable;

       d.      permanently enjoin 3Shape, their parents, subsidiaries, affiliates, agents,

servants, employees, attorneys, representatives, successors and assigns, and all others in

active concert or participation with them from infringing the patents-in-suit;

       e.      order an award of damages to Align in an amount adequate to compensate

Align for 3Shape’s infringement, said damages to be no less than a reasonable royalty;

       f.      enter a judgment that the infringement was willful and treble damages

pursuant to 35 U.S.C. § 284;

       g.      order an accounting to determine the damages to be awarded to Align as a

result of 3Shape’s infringement, including an accounting for infringing sales not

presented at trial and award additional damages for any such infringing sales;

       h.      assess pre-judgment and post judgment interest and costs against 3Shape,

together with an award of such interest and costs, in accordance with 35 U.S.C. § 284;

       i.      render a finding that this case is “exceptional” and award to Align its

costs, expenses and reasonable attorneys’ fees, as provided by 35 U.S.C. § 285; and

       j.      grant such other and further relief as the Court may deem proper and just.




                                                   -78-
Case 1:18-cv-01949-LPS Document 72 Filed 05/18/20 Page 79 of 79 PageID #: 2246




                                   DEMAND FOR A JURY TRIAL

       Align hereby respectfully requests a trial by jury of all issues so triable, pursuant to

FED. R. CIV. P. 38.

                                                /s/ John W. Shaw
                                                John W. Shaw (No. 3362)
                                                Karen E. Keller (No. 4489)
 OF COUNSEL:                                    Jeff Castellano (No. 4837)
 Blair M. Jacobs                                SHAW KELLER LLP
 Christina A. Ondrick                           I.M. Pei Building
 John S. Holley                                 1105 North Market Street, 12th Floor
 PAUL HASTINGS LLP                              Wilmington, DE 19801
 875 15th Street, N.W.                          (302) 298-0700
 Washington, DC 20005                           jshaw@shawkeller.com
 (202) 551-1705                                 kkeller@shawkeller.com
                                                jcastellano@shawkeller.com
 Thomas A. Counts                               Attorneys for Plaintiff
 PAUL HASTINGS LLP
 101 California Street
 Forty-Eighth Floor
 San Francisco, CA 94111
 (410) 856-7000

Dated: May 18, 2020




                                                    -79-
